United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3253
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Victoriano Tojil Lopez,                   *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: July 6, 2007
                                  Filed: July 23, 2007
                                   ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Victoriano Tojil Lopez appeals the 57-month prison sentence imposed by the
district court1 after he pleaded guilty to unlawful reentry after deportation in violation
of 8 U.S.C. § 1326(a) and (b)(2), and 6 U.S.C. §§ 202(3), 202(4), and 557. Lopez
argues on appeal that his sentence is unreasonable because the district court did not
specifically address the factors under 18 U.S.C. § 3553(a) and failed to fully consider
what sentence would be “sufficient but not greater than necessary.” We affirm.



      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
       We presume that a sentence within the advisory guideline range is reasonable.
United States v. Lincoln, 413 F.3d 716, 717 (8th Cir. 2005); see Rita v. United States,
127 S. Ct. 2456, 2462 (2007). In performing its analysis under section 3553(a), a
district court need not recite the statute or “categorically rehearse” each of the factors.
See United States v. Dieken, 432 F.3d 906 F.3d 906, 909 (8th Cir.), cert. denied, 127
S. Ct. 163 (2006). The district court in this case had information before it on the
factors relevant to its section 3553(a) analysis, and specifically concluded that the
sentence was sufficient but not greater than necessary to meet statutory sentencing
goals. Further, the court discussed the problem of sentencing disparities among
districts with respect to “fast track” departures for immigration offenses, see U.S.S.G.
§ 5K3.1, and commented on Lopez’s criminal history, which the court found to be
serious. Lopez has not demonstrated that the court based its sentence on an “improper
or irrelevant factor” or neglected “to consider a relevant factor.” See Lincoln, 413
F.3d at 717. We find no abuse of discretion in the court’s decision and conclude that
Lopez’s sentence is not unreasonable.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                            -2-